COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 MARGIE ORTEGA,                                  §
                                                                 No. 08-08-00187-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                                  394th District Court
 ART GONZALEZ AND JAMES                          §
 RASCOE,                                                      of Hudspeth County, Texas
                                                 §
                   Appellees.                                       (TC#3905-394)
                                                 §


                                  MEMORANDUM OPINION

        This appeal is before the Court on its own motion for determination as to whether the appeal

should be dismissed for want of prosecution. On May 21, 2008, Appellant filed her notice of appeal.

However, Appellant failed to tender the required filing fee. Notice of this failure was provided to

Appellant by correspondence of the same date. Appellant was informed that the fee had to be paid

within twenty days. Appellant was warned that failure to do so could result in dismissal of the

appeal. Despite the passage of this deadline, Appellant has failed to tender the filing fee. In

addition, Appellant failed to request a reporter’s record and failed to file the clerk’s record. By

correspondence dated May 28, 2008, the Clerk of the Court gave notice of such failures and of the

Court’s intent to dismiss the appeal if Appellant did not provide grounds for its continuance by June
10, 2008. Appellant made no response. Therefore, pursuant to Texas Rules of Appellate Procedure

5, 37.3, and 42.3, this appeal is dismissed with prejudice.



                                              KENNETH R. CARR, Justice
September 25, 2008

Before Chew, C.J., McClure, and Carr, JJ.




                                                 2